Exhibit 10(b) The Brink’s Company Richmond, Virginia Key Employees’ Deferred Compensation Program as Amended and Restated as of November 16, 2007 TABLE OF CONTENTS Page PREAMBLE 1 ARTICLEI Definitions 3 ARTICLE II Administration 7 ARTICLE III Deferral of Cash Incentive Payments 8 SECTION 1.Definitions 8 SECTION 2.Eligibility 9 SECTION 3.Deferral of Cash Incentive Payments 9 SECTION 4.Matching Incentive Contributions 10 SECTION 5.Irrevocability of Election 10 SECTION 6.Conversion of New Deferrals and Matching Incentive Contributions to Brink's Units 10 SECTION 7.Conversion of Existing Incentive Accounts to Brink's Units 11 SECTION 8.Adjustments 11 SECTION 9.Dividends and Distributions 12 SECTION 10.Allocation of Units as of July1, 1994 12 SECTION 11.Minimum Distribution 12 ARTICLE IV Deferral of Salary 13 SECTION 1.Definitions 13 SECTION 2.Eligibility 13 SECTION 3.Deferral of Salary 14 SECTION4.Matching Salary Contributions 15 SECTION 5.Irrevocability of Election 15 SECTION 6.Conversion of New Deferrals and Matching Salary Contributions to Brink’s Units 15 SECTION 7.Conversion of Existing Incentive Accounts to Brink's Units 16 SECTION 8.Adjustments 16 SECTION 9.Dividends and Distributions 16 SECTION 10.Minimum Distribution 17 ARTICLE V Supplemental Savings Plan 17 SECTION 1.Definitions 17 SECTION 2.Eligibility 18 SECTION3.Deferral of Compensation 18 SECTION4.Matching Contributions 20 SECTION5.Irrevocability of Election 21 SECTION6.Conversion of New Deferrals and Matching Contributions to Brink's Units 21 SECTION 7.Conversion of Existing Incentive Accounts to Brink's Units 22 SECTION8.Adjustments 23 SECTION9.Dividends and Distributions 23 ARTICLE VI Deferral of Performance Awards 23 SECTION 1.Definitions 23 SECTION 2.Eligibility 24 SECTION 3.Deferral of Cash Performance Payments 24 SECTION 4.Irrevocability of Election 25 SECTION 5.Conversion to Units 25 SECTION 6.Adjustments 25 SECTION 7.Dividends and Distributions 26 SECTION 8.Minimum Distribution 26 SECTION 9.Effective Date 27 ARTICLE VII Distributions 27 SECTION 1.Certain Payments on Termination of Employment 27 SECTION 2.Payments Attributable to Matching Incentive Contributions and Matching Salary Contributions on Termination of Employment 28 SECTION 3.One-Time Distribution Under Code Section 409A Transition Relief 29 ARTICLE VIII Designation of Beneficiary 29 ARTICLE IX Miscellaneous 30 SECTION 1.Nontransferability of Benefits 30 SECTION 2.Notices 31 SECTION 3.Limitation on Rights of Employee 31 SECTION 4.No Contract of Employment 31 SECTION 5.Withholding 32 SECTION 6.Term, Amendment and Termination 32 Key Employees' Deferred Compensation Program of The Brink’s Company As Amended and Restated As of November 16, PREAMBLE The Key Employees' Deferred Compensation Program of The Brink’s Company (the "Program"), as amended and restated as of January 1, 2007, is a continuation and improvement of the Program as in effect immediately prior to such date.Effective January 14, 2000, the Program was amended and restated to reflect the exchange of .4848 of a share of Pittston Brink's Group Common Stock for each outstanding share of Pittston BAX Group Common Stock and .0817 of a share of Pittston Brink's Group Common stock for each outstanding share of Pittston Minerals Group Common
